       Case 18-51329-grs               Doc 52       Filed 03/11/19 Entered 03/11/19 14:48:39                        Desc Main
                                                    Document      Page 1 of 1


                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF KENTUCKY
                                              LEXINGTON DIVISION


         IN RE:     Christopher Blake Stinnett
                    Bethann June Stinnett                                       Case Number:      18-51329

                    Debtors


                                                                 ORDER


                         This matter having come on for hearing on the chapter 13 trustee's motion to dismiss, and the court

                  being sufficiently advised, IT IS ORDERED:

                         The Debtors shall have 21 days from the date of this order within which to convert this case to a

                  case under chapter 7 or the case will be dismissed without further notice or hearing.




                  Order Tendered By:


                  /s/ Beverly M. Burden
                  Beverly M. Burden
                  Chapter 13 Trustee
                  KY #09330
                  PO Box 2204
                  Lexington KY 40588-2204
                  (859) 233-1527
                  notices@ch13edky.com


                  Copies to:


                  Debtors by mail
                  Counsel for Debtors via ECF




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                      Signed By:
                                                                      Gregory R. Schaaf
                                                                      Bankruptcy Judge
                                                                      Dated: Monday, March 11, 2019
                                                                      (grs)
